As filed with the Securities and Exchange Commission on September 18, 2017 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13E-3 RULE 13E-3 TRANSACTION STATEMENT UNDER SECTION 13(e) OF THE SECURITIES EXCHANGE ACT OF 1934 NATIONAL RESEARCH CORPORATION (Name of Issuer) National Research Corporation (Name of Person(s) Filing Statement) Class B Common Stock, $.001 par value (Title of Class of Securities) 637372301 (CUSIP Number of Class of Securities) Kevin R. Karas Senior Vice President Finance, Chief Financial Officer, Treasurer and Secretary National Research Corporation 1treet Lincoln, Nebraska 68508 (402) 475-2525 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) With a copy to: Russell E. Ryba Foley & Lardner LLP 777 East Wisconsin Avenue
